Name: Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-06-25

 25.6.2015 EN Official Journal of the European Union L 159/70 COUNCIL DECISION (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 300(3) and Article 305 thereof, Having regard to Council Decision 2014/930/EU of 16 December 2014 determining the composition of the Committee of the Regions (1), Having regard to the proposal made by the Member State, Whereas: (1) Article 300(3) of the Treaty requires that members or alternate members of the Committee of the Regions, besides being representatives of regional or local bodies, either hold a regional or local authority electoral mandate or be politically accountable to an elected assembly. (2) Article 305 of the Treaty provides for the members of the Committee of the Regions and an equal number of alternate members to be appointed by the Council for five years in accordance with the proposals made by each Member State. (3) As the term of office of the members and alternate members of the Committee of the Regions expired on 25 January 2015, it was necessary to appoint new members and alternate members. (4) On 26 January 2015, the Council adopted Decision (EU) 2015/116 (2) appointing the members and alternate members proposed by the Belgian, Bulgarian, Czech, Danish, Estonian, Irish, Greek, Spanish, French, Croatian, Italian, Cypriot, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Dutch, Austrian, Portuguese, Romanian, Slovenian, Slovak, Finnish, and Swedish Governments, 23 members and 23 alternate members proposed by the German Government and 18 members and 16 alternate members proposed by the Polish Government for the period from 26 January 2015 to 25 January 2020. Members and alternate members whose nominations had not been communicated to the Council by 22 January 2015 could not be included in Decision (EU) 2015/116. (5) On 5 February 2015, the Council adopted Decision (EU) 2015/190 (3) appointing the remaining member and alternate member proposed by the German Government and the members and alternate members proposed by the UK Government. (6) After the adoption of Decisions (EU) 2015/116 and (EU) 2015/190, three Polish members and five Polish alternate members' posts remained vacant. (7) On 29 May 2015, a list containing three members and six alternate members proposed by the Polish government was submitted to the Council. This list includes a sixth alternate member, since Mr Marek Karol OLSZEWSKI, who was previously an alternate member, should be appointed member of the Committee of the Regions. Those members and alternate members should be appointed for the same period running from 26 January 2015 to 25 January 2020 as the members and alternates appointed by Decisions (EU) 2015/116 and (EU) 2015/190. This Decision should therefore apply retroactively from 26 January 2015, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the period from 26 January 2015 to 25 January 2020:  as members, the persons listed by Member State in Annex I,  as alternate members, the persons listed by Member State in Annex II. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 26 January 2015. Done at Luxembourg, 23 June 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 365, 19.12.2014, p. 143. (2) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (3) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). ANNEX I Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  I  ANEXO I  PÃ Ã LOHA I  BILAG I  ANHANG I  I LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  PRILOG I  ALLEGATO I  I PIELIKUMS  I PRIEDAS  I. MELLÃ KLET  ANNESS I  BIJLAGE I  ZAÃ Ã CZNIK I  ANEXO I  ANEXA I  PRÃ LOHA I  PRILOGA I  LIITE I  BILAGA I Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed/Ã Ã ­Ã »Ã ·/Members/Membres/Ã lanovi/Membri/LocekÃ ¼i/Nariai/Tagok/Membri/Leden/CzÃ onkowie/Membros/Membri/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter POLSKA PaweÃ  GRZYBOWSKI burmistrz miasta Rypin Marek Karol OLSZEWSKI wÃ ³jt gminy Lubicz SÃ awomir SOSNOWSKI radny wojewÃ ³dztwa lubelskiego ANNEX II Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  II  ANEXO II  PÃ Ã LOHA II  BILAG II  ANHANG II  II LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ  ANNEX II  ANNEXE II  PRILOG II  ALLEGATO II  II PIELIKUMS  II PRIEDAS  II. MELLÃ KLET  ANNESS II  BIJLAGE II  ZAÃ Ã CZNIK II  ANEXO II  ANEXA II  PRÃ LOHA II  PRILOGA II  LIITE II  BILAGA II Ã Ã °Ã ¼Ã µÃ Ã Ã ½Ã ¸Ã º-Ã Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Suplentes/NÃ ¡hradnÃ ­ci/Suppleanter/Stellvertreter/Asendusliikmed/Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã /Alternate members/SupplÃ ©ants/Zamjenici Ã lanova/Supplenti/AizstÃ jÃ ji/Pakaitiniai nariai/PÃ ³ttagok/Membri Supplenti/Plaatsvervangers/ZastÃpcy czÃ onkÃ ³w/Suplentes/SupleanÃ i/NÃ ¡hradnÃ ­ci/Nadomestni Ã lani/VarajÃ ¤senet/Suppleanter POLSKA RafaÃ  Piotr BRUSKI prezydent miasta Bydgoszczy Marian Adam BURAS wÃ ³jt gminy Morawica Marcin OCIEPA radny miasta Opola Krzysztof PASZYK radny wojewÃ ³dztwa wielkopolskiego Cezary PRZYBYLSKI radny wojewÃ ³dztwa dolnoÃ lÃ skiego Grzegorz WOLNIK radny wojewÃ ³dztwa Ã lÃ skiego